Case 1:20-cv-01734-DDD-NYW Document 25 Filed 08/19/20 USDC Colorado Page 1 of 12




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO


   Civil Action No.: 1:20-cv-01734-DDD-NYW

   MELANIE TOLBERT,

          Plaintiff,

   v.

   HIGH NOON PRODUCTIONS, LLC, et.al.,

          Defendants.


                                  SCHEDULING ORDER

                                     1. DATE OF
                                    CONFERENCE
                        AND APPEARANCES OF COUNSEL AND PRO SE
                                      PARTIES
   Conference Date: August 19, 2020 at 11:00am.

   Plaintiff Melanie Tolbert: JoAnn Squillace, Esq. & Stephen L. Drummond, Esq.
                            Drummond & Squillace, PLLC
                            175-61 Hillside Avenue, Suite 205, Jamaica, New York 11432
                            (718) 298-5050; (718) 298-5554(fax)
                            jsquillace@dswinlaw.com; sdrummond@dswinlaw.com

   Defendant High Noon Productions, LLC (“High Noon”) (Captioned-defendant High Noon
   Entertainment is a registered trade name of defendant High Noon, and is not an entity
   capable of being sued separate and apart from High Noon itself):

         Michael Beylkin, Esq., Fox Rothschild LLP, 1225 17th Street, Suite 2200, Denver,
         Colorado 80202; (303) 446-3871; mbeylkin@foxrothschild.com

         David Aronoff, Esq., Fox Rothschild LLP, 10250 Constellation Blvd. Suite 900,
         Los Angeles CA 9006; (310) 228-2916; daronoff@foxrothschild.com

                                             1
Case 1:20-cv-01734-DDD-NYW Document 25 Filed 08/19/20 USDC Colorado Page 2 of 12




                                         2. STATEMENT OF
                                           JURISDICTION

   Plaintiff: Jurisdiction is based upon federal question- Violation of Copyright Act, 17 USC 101,
   et. seq. & related causes of action including violation of Colorado Uniform Trade Secrets Act,
   C.R.S. 7-74-101 to 7-74-110, et. seq., conversion and others.

   Defendant: Defendant does not dispute this Court’s jurisdiction over the copyright infringement
   claim under 18 U.S.C. § 1331. Defendant has moved to dismiss the state causes of action as
   preempted under 17 U.S.C. § 301.

                                 3. STATEMENT OF CLAIMS AND
                                          DEFENSES

      a. Plaintiffs: Defendants took, used, misappropriated, converted and is unjustly
         enriched from taking and using Plaintiff’s copyrighted work and taking her
         protected original, unique and creative television show idea, content, design, ideas
         for a mother-daughter home renovation show, which she pitched and presented
         to Defendants in 2014 who rejected her idea/show content. At that time, there was
         no mother-daughter renovation show/series on television. Then, less than a year
         later from when she pitched her show idea/content and they rejected same,
         Defendants aired their infringing work/show in which they took and continue to take
         and use Plaintiff’s protected work, content, ideas and concept in Defendants’
         HGTV show entitled “Good Bones”-- in violation of US Copyright Act, Colorado
         UTSA and related. Defendants have been unjustly enriched, to present date, from
         the profits from same “Good Bones” including profits from broadcasting, licensing,
         merchandising and the like without due credit and compensation being tendered
         to Plaintiff. Plaintiff commenced action against these Defendants as well as the
         co-Defendants Discovery, Inc., a/k/a Discovery Communications, Inc., a/k/a
         Discovery Communications LLC f/k/a Scripps Network Interactive, Inc. a/k/a
         Scripps Networks, LLC in the Northern District of Alabama, Docket No.: 4:18-cv-
         00680 (KOB). In same Alabama case, Defendants, to date, have filed three
         motions to dismiss Plaintiff’s Complaint/causes of action for alleged failure to state
         a cause of action, and, based on lack of personal jurisdiction over Defendant High
         Noon Productions. Apart from the dismissal of the Alabama case as against
         Defendant High Noon Productions only for lack of personal jurisdiction, all of
         Defendants’ three separate motions to dismiss Plaintiff’s Complaint(s)/causes of
         action for failure to state a cause of action (including for the very same Copyright
         Act infringement claims as in this case) have been DENIED. That the within action
         was timely commenced against Defendants High Noon Productions herein within
         the applicable Statute of Limitations.

      b. Defendant: This action asserting copyright infringement and tag-along state law
                                                   2
Case 1:20-cv-01734-DDD-NYW Document 25 Filed 08/19/20 USDC Colorado Page 3 of 12




         claims is the latest installment of a two-year saga concerning the home-
         improvement reality television show “Good Bones” produced by High Noon. The
         action began as a 2018 lawsuit against High Noon and the broadcaster of the
         series, Discovery Inc., in the Northern District of Alabama. Tolbert v. High Noon
         Productions, LLC et al., No. 4:18-cv-00680-KOB (N.D. Ala., filed May 1, 2018).
         High Noon was dismissed from that Alabama action for lack of personal
         jurisdiction. Id., 2019 WL 127363, at *4-5 (N.D. Ala. Jan. 8, 2019); id., 2019 WL
         6311433 (N.D. Ala. Nov. 25, 2019). Plaintiff’s claims all arise from her copyright-
         registered “Teaser” video for her own version of such a television series and her
         mistaken belief that she can claim ownership of the “idea,” of a mother-daughter
         home renovation show – ideas that are expressly excluded from copyright
         protection under 17 U.S.C. § 102(b).

                 High Noon has already submitted a motion to dismiss Plaintiff’s ancillary
         state law claims for trade secret misappropriation, conversion, unjust enrichment,
         and “punitive damages” under Fed. R. Civ. P. Rule 12(b)(6). Plaintiff’s deficient
         state law claims are all based on threadbare allegations of legal elements, and at
         bottom seek relief for the alleged copying of the Teaser to create “Good Bones” as
         a purported derivative work. Section 301(a) of the Copyright Act states that state-
         law claims regarding copyrightable works may not be prosecuted if the gravamen
         of those claims is equivalent to a copyright infringement claim. See, e.g., R.W.
         Beck, Inc. v. E3 Consulting, LLC, 577 F.3d 1133, 1146 (10th Cir. 2009) (unfair
         competition claim held preempted by the Copyright Act); BC Tech., Inc. v. Ensil
         Int’l Corp., 464 F. App’x 689, 697-98 (10th Cir. 2012) (theft charge preempted);
         Ehat v. Tanner, 780 F.2d 876, 877-79 (10th Cir. 1985) (unfair competition and
         unjust enrichment claims preempted); Evolution, Inc. v. SunTrust Bank, 342 F.
         Supp. 2d 943, 963 (D. Kan. 2004) (trade secret claim preempted). Thus, the state
         law claims are preempted.

                 Plaintiff’s copyright claim is likewise deficient. To prevail on her copyright
         infringement claim, Plaintiff must prove that (1) High Noon copied the Teaser in
         creating “Good Bones,” and (2) that this copying extended to original “protectable
         elements” of the Plaintiff’s work such that the two works are substantially similar.
         Civility Experts Worldwide v. Molly Manners, LLC, 167 F. Supp. 3d 1179, 1189–90
         (D. Colo. 2016). But the only similarity between the “Teaser” and “Good Bones” is
         the unprotected idea of a mother-daughter home renovation team. The evidence
         will show that High Noon neither had access to nor copied the Teaser, and that the
         “Good Bones” series is not substantially similar to any original protectable
         elements of the Teaser. Significantly, no one at High Noon ever received a copy
         of the Teaser, and “Good Bones” was created independently nearly a year earlier.
         Such independent creation is a complete defense to a claim of copyright
         infringement. E.g., Blehm v. Jacobs, 2011 WL 4369051, at *2 (D. Colo. Sept. 19,
         2011), aff'd, 702 F.3d 1193 (10th Cir. 2012). Additionally, unprotectable ideas,
         stock elements and scenes-a-faire common to the home improvement television
         genre cannot be a basis for claims of infringement. Civility Experts Worldwide, 167
                                               3
Case 1:20-cv-01734-DDD-NYW Document 25 Filed 08/19/20 USDC Colorado Page 4 of 12




         F. Supp. 3d at 1190-91. Furthermore, even assuming, arguendo, that there is
         some similarity between “Good Bones” and any protectable elements of the
         Teaser, Plaintiff’s claim nevertheless fails because any such similarity is de
         minimis or a fair use under 17 U.S.C. § 107.

                  Finally, if Plaintiff’s infringement claim survives summary judgment (and it
         should not), to the extent it is based on events that occurred outside the applicable
         three-year statute of limitations, the claim is time-barred under 17 U.S.C. § 507(b).
         In addition, the evidence will show that Plaintiff is not entitled to an award of
         statutory damages or attorneys’ fees under the Copyright Act as the complaint
         itself concedes that the alleged “infringement” commenced long before the
         applicable copyright registration. See 17 U.S.C. § 412(2). Because High Noon is
         still investigating its factual and legal defenses, and its motion to dismiss is still
         pending before the Court, High Noon reserves the right to assert additional
         defenses.

      c. Other Parties: N/A


                                       4. UNDISPUTED
                                           FACTS

         The following facts are undisputed: As the litigation progresses, the parties will
         make a good faith effort to determine facts not in dispute.


                                    5. COMPUTATION OF
                                         DAMAGES

         Plaintiff claims compensatory damages from Defendants’ profits/revenue made
         from Defendants’ television show “Good Bones” including profits from
         broadcasting, airing/broadcasting rights, advertising revenue, merchandising,
         licensing and the like from the show’s inception to present and continuing. Plaintiff
         further claims punitive damages, attorneys’ fees, costs and damages permissible
         under/pursuant the Copyright Act and the Colorado UTSA; all damages to be
         determined at trial.

         Plaintiff will supplement its Computation of Damages no later than September 18,
         2020.

                       6. REPORT OF PRECONFERENCE DISCOVERY
                          AND MEETING UNDER FED. R. CIV. P. 26(f)

                                               4
Case 1:20-cv-01734-DDD-NYW Document 25 Filed 08/19/20 USDC Colorado Page 5 of 12




          a. Date of Rule 26(f) meeting.

         The parties had an initial telephonic discussion on August 5, 2020, and have
         continued to exchange their positions on the relevant matters under Rule 26(f)
         through August 12, 2020.

          b. Names of each participant and party he/she represented.

         JoAnn Squillace, Esq. & Stephen L. Drummond, Esq. for Plaintiff Melanie Tolbert:
         175-61 Hillside Avenue, Suite 205, Jamaica, New York 11432; (718) 298-5050

         Michael Beylkin, Esq. & David Aronoff, Esq. for Defendant High Noon Productions, LLC.

          c. Statement as to when Rule 26(a)(1) disclosures were made or will be made

         Rule 26(a)(1) disclosures to be made on or before August 25, 2020. Non-
         confidential documents identified by the Initial Disclosures will be disclosed
         beginning August 25, 2020. Documents identified by the Initial Disclosures that
         may be subject to confidentiality will be disclosure beginning three (3) days after
         the entry of a Protective Order.


          d. Proposed changes, if any, in timing or requirement of disclosures under Fed. R.
             Civ. P. 26(a)(1).

         None. See above.

          e. Statement concerning any agreements to conduct informal discovery.

         None at this time.

          f. Statement concerning any other agreements or procedures to reduce discovery
             and other litigation costs, including the use of a unified exhibit numbering system.

         Plaintiff: As there is pending the related Alabama Federal case against the other
         related Defendants for the same infringement and against all Defendants in both
         the Colorado and Alabama cases for Defendants’ television show “Good Bones”,
         and as the case pending in Alabama has already commenced discovery for which
         depositions may be conducted before any such depositions, involving the same
         parties and non-parties as in the within matter, are conducted in the within
         Colorado case, the parties agree to confer to discuss entering into an agreement

                                                  5
Case 1:20-cv-01734-DDD-NYW Document 25 Filed 08/19/20 USDC Colorado Page 6 of 12




         whereby such already conducted discovery in the Alabama case may be used in
         the within Colorado case to save time and costs herein and so as to avoid
         cumulative or duplicate discovery. If any such agreement is entered into by and
         between the parties to use any such already conducted Alabama discovery
         herein, the parties will advise the Court of same.

         Defendant: Defendant will explore mechanisms to reduce discovery costs. High
         Noon is not a defendant in the Alabama action.

          g.     Statement as to whether the parties anticipate that their claims or defenses will
                 involve extensive electronically stored information, or that a substantial amount
                 of disclosure or discovery will involve information or records maintained in
                 electronic form.

         Plaintiff:    Plaintiff    anticipates      that    some       materially      relevant
         discovery/information/records are maintained in electronic form and/or otherwise
         will consist of electronically stored information including, but not limited to, emails
         and/or other electronically stored communications and/or records/documents.
         Plaintiff has already taken steps to preserve electronically stored information to the
         extent it remains in existence. Plaintiff will confer and attempt to come to an
         agreement with Defendants concerning the scope and breadth of discovery of
         electronically stored information.

         Defendant: High Noon does not believe that any of the claims or defenses in this
         matter will require a substantial amount of electronic discovery. High Noon has
         already taken steps to preserve electronically-stored information, to the extent it
         remains in existence, and will attempt to negotiate with Plaintiff concerning the
         scope and breadth of discovery into electronically-stored materials.

         High Noon anticipates it will submit a request for a protective order to govern
         confidential materials to be disclosed during discovery, and the parties will
         negotiate any necessary claw-back provisions to address inadvertent disclosure
         of attorney-client and work product materials.
          h.     Statement summarizing the parties’ discussions regarding the possibilities for
                 promptly settling or resolving the case.

         Plaintiff: Plaintiff has proposed potential settlement through private mediation to
         Defendants who advised that they are not amenable to such mediation/settlement
         at this time.

         Defendant: The parties have discussed settlement and mediation, but High Noon
         does not believe that any non-litigation resolution of this matter is possible at this
                                                 6
Case 1:20-cv-01734-DDD-NYW Document 25 Filed 08/19/20 USDC Colorado Page 7 of 12




         stage. Plaintiff’s claims are defective as a matter of law, and wholly unsupported
         by the facts. Plaintiff’s demand for $100,000,000, Compl. ¶ 165, as well as prior
         settlement demands of similar magnitude in the Alabama action, are completely
         unwarranted. Additionally, there are significant Copyright and First Amendment
         principles at stake in this litigation, and High Noon has already expended
         significant sums in its defense. Accordingly, High Noon does not believe that
         substantive settlement discussions would be appropriate at this time.

                                               7.
                                            CONSENT

         All parties have not consented to the exercise of jurisdiction of a magistrate judge.

                                         8. DISCOVERY
                                          LIMITATIONS

         a.     Modifications which any party proposes to the presumptive numbers
                of depositions or interrogatories contained in the Federal Rules.

         Plaintiff: Plaintiff anticipates that more than 10 depositions need to be conducted
         in this case between the depositions of the parties named herein which total 2/3
         and all of the non-parties to be deposed herein, which include the Alabama case
         Defendants (for which the parties anticipate an agreement about use of their
         Alabama depositions herein), and other non-parties including, but not limited to:
         Mina Starsiak and Karen Laine (2) as the stars of “Good Bones” and other non-
         parties as identified in Section 9(e) below. The parties anticipate that some of the
         non-parties will be deposed in the Alabama case as well and, if conducted there
         first, the parties anticipate the aforementioned agreement to use same in the
         within action. If any parties or non-parties are deposed in the within action before
         being deposed in the Alabama action, then the number of depositions will exceed
         10 and, as such, the parties advise the Court of same herein.

         Defendant: High Noon does not believe any modifications to the presumptive
         number of depositions or interrogatories is necessary in this matter.

         Each side may serve up to twenty-five interrogatories, including discrete subparts,
         and take up to ten (10) depositions, excluding experts.


         b.    Limitations which any party proposes on the length of depositions.


                                                 7
Case 1:20-cv-01734-DDD-NYW Document 25 Filed 08/19/20 USDC Colorado Page 8 of 12




           None at this time and if needed hereafter, the parties will confer to agree
           to any such modification and advise the Court of same.

           c.    Limitations which any party proposes on the number of requests for production
                 and/or requests for admission.

           None at this time and if needed hereafter, the parties will confer to agree
           to any such modification and advise the Court of same.
           d.    Deadline for service of Interrogatories, Requests for Production of Documents
                 and/or Admissions: February 1, 2021

           e.    Other Planning or Discovery Orders

   Defendant anticipates it will move for entry of a protective order in the typical form of this
   district to govern the designation and production of confidential materials during the
   course of discovery in this matter.
   The Parties will submit a proposed Protective Order no later than September 8, 2020 for
   the court’s consideration.

                                  9. CASE PLAN AND SCHEDULE

           a.    Deadline for Joinder of Parties and Amendment of Pleadings:

                 September 25, 2020.

           b.    Discovery Cut-off:    March 31, 2021.

           c.    Dispositive Motion Deadline:

                 Plaintiff: May 31, 2021

                 Defendant: April 30, 2021

           d.    Expert Witness Disclosure

                         1.   The parties shall identify anticipated fields of expert testimony, if
                         any.

                         Plaintiff: Forensic Computer/Electronic discovery expert


                                                   8
Case 1:20-cv-01734-DDD-NYW Document 25 Filed 08/19/20 USDC Colorado Page 9 of 12




                     Defendant: Home renovation television production expert

                     2.     Limitations which the parties propose on the use or number
                     of expert witnesses.

                    None at this time and if needed hereafter, the parties will
                    confer to agree to any such limitations and advise the
                    Court of same. One retained expert per subject matter.

                     3.      The parties shall designate all experts and provide opposing
                     counsel and any pro se parties with all information specified in Fed.
                     R. Civ. P. 26(a)(2) on or before

                     February 1, 2021. This includes disclosure of information
                     applicable to “Witnesses Who Must Provide a Written Report”
                     under Rule 26(a)(2)(B) and information applicable to
                     “Witnesses Who Do Not Provide a Written Report” under Rule
                     26(a)(2)(C).

                     4.      The parties shall designate all rebuttal experts and provide
                     opposing counsel and any pro se party with all information specified
                     in Fed. R. Civ. P. 26(a)(2) on or before

                     March 1, 2021. This includes disclosure of information
                     applicable to “Witnesses Who Must Provide a Written Report”
                     under Rule 26(a)(2)(B) and information applicable to
                     “Witnesses Who Do Not Provide a Written Report” under Rule
                     26(a)(2)(C).

                     Notwithstanding the provisions of Fed. R. Civ. P. 26(a)(2)(B),
                     no exception to the requirements of the Rule will be allowed by
                     stipulation unless the stipulation is in writing and approved by
                     the court. In addition to the requirements set forth in Rule
                     26(a)(2)(B)(I)-(vi), the expert’s written report also must identify
                     the principles and methods on which the expert relied in
                     support of his/her opinions and describe how the expert
                     applied those principles and methods reliably to the facts of
                     the case relevant to the opinions set forth in the written report.




                                             9
Case 1:20-cv-01734-DDD-NYW Document 25 Filed 08/19/20 USDC Colorado Page 10 of 12




                              702 Motion Deadline: April 1, 2021 1

                      e.      Identification of Persons to Be Deposed:

                     Plaintiff:

                     Plaintiff Melanie Tolbert; a representative of/from each of the named
                     Defendants herein for High Noon Productions/High Noon Entertainment; a
                     representative from HGTV, Scripps Network & Discovery (Alabama case
                     Defendants & non-parties herein); Mina Starsiak & Karen Laine as “Good
                     Bones” stars; a representative of Renovation Realities (non-party); Mark
                     LeFleur; Constantin Preda; James Burstall; Dave Hamilton; Sean Connolly;
                     Jon Khoshafian of High Noon Entertainment and potential others as and
                     when identified through Rule 26(a) disclosures and discovery exchange.


                     Defendant:

                     (1): Melanie Tolbert
                     (2): Plaintiff’s mother
                     (3)-(X): all producers/executives identified in the Complaint or otherwise
                     claimed by Plaintiff to have received from her a copy of the “Teaser,” the
                     alleged copyrighted work at issue.

                     Any additional individuals disclosed through initial disclosures or identified
                     by discovery.


                                  10. DATES FOR FURTHER CONFERENCES

       a. Status conferences will be held in this case at the following dates and times:

                                                                                             .

       b. A final pretrial conference will be held in this case before the Honorable Daniel D.
          Domenico and on ____________at o’clock _____m. a Final Pretrial Order shall be
          prepared by the parties and submitted to the court pursuant to Judge Domenico’s Civil

   1
     This deadline was not specifically discussed with the Parties during the Scheduling
   Conference. Pursuant to the Civil Practice Standards of the presiding judge, the
   Honorable Daniel D. Domenico, the deadline for filing Rule 702 Motions are presumptively
   set for 30 days after the last disclosure of experts.
                                                     10
Case 1:20-cv-01734-DDD-NYW Document 25 Filed 08/19/20 USDC Colorado Page 11 of 12




        Practice Standards and Orders. no later than seven (7) days before the final pretrial
        conference.


                                  11. OTHER SCHEDULING MATTERS

    a. Identify those discovery or scheduling issues, if any, on which counsel after a good
       faith effort, were unable to reach an agreement.

        None at this time.


    b. Anticipated length of trial and whether trial is to the court or jury.

        Plaintiff: Trial is by jury. Anticipated length is two weeks.

        Defendant: Defendant anticipates trial will take one week.

    c. Identify pretrial proceedings, if any, that the parties believe may be more efficiently or
       economically conducted in the District Court’s facilities at 212 N. Wahsatch Street,
       Colorado Springs, Colorado 80903-3476; Wayne Aspinall U.S. Courthouse/Federal
       Building, 402 Rood Avenue, Grand Junction, Colorado 81501-2520; or the U.S.
       Courthouse/Federal Building, , La Plata County Courthouse 1060 E. 2nd Avenue, Suite 150,
       Durango, Colorado 81301.
        None at this time.

                             12. NOTICE TO COUNSEL AND PRO SE PARTIES

           The parties filing motions for extension of time or continuances must comply with D.C.
    COLO. L Civ R 6.1(c) by serving the motion contemporaneously upon the moving
    attorney's client.

            Counsel will be expected to be familiar and to comply with the Pretrial and Trial
    Procedures or Practice Standards established by the judicial officer presiding over the trial of
    this case.

           With respect to discovery disputes, parties must comply with D.C. COLO .L Civ R 7.1(a).

          Counsel and unrepresented parties are reminded that any change of contact
    information must be reported and filed with the Court pursuant to the applicable local
    rule.
                                                      11
Case 1:20-cv-01734-DDD-NYW Document 25 Filed 08/19/20 USDC Colorado Page 12 of 12




                            13. AMENDMENTS TO SCHEDULING ORDER

         This scheduling order may be altered or amended only upon a showing of
   good cause.

    DATED at Denver, Colorado, this 19th day of August, 2020.

                                                    BY THE COURT:




                                                    United States Magistrate Judge


    APPROVED:

    /s/ JoAnn Squillace                            /s/ Michael Beylkin
    JoAnn Squillace, Esq.                          Michael Beylkin
    Drummond & Squillace, PLLC                     Fox Rothschild LLP
    175-61 Hillside Avenue, Suite 205              1225 17th Street, Suite 2200
    Jamaica, New York 11432                        Denver, CO 80202
    Tel. (718) 298-5050                            Tel. (303) 446-3871
    jsquillace@dswinlaw.com                        mbeylkin@foxrothschild.com

    Attorneys for Plaintiff Melanie Tolbert        Attorneys for Defendant High Noon
                                                   Productions, LLC




                                              12
